This appeal is prosecuted from a forfeiture of bail bond. The appeal bond was filed March 22, 1898. The transcript was filed in this court on January 13, 1899. Motion is made to dismiss the appeal, because said transcript was not filed within ninety days after filing the appeal bond, as required by article 1015 of the Revised Statutes. By an act of the Legislature, appeals in Forfeited bail bonds are governed by the same rules as those prescribed for appeals in civil cases. Among other things, in regard to the appeal in civil cases, the transcript is required to be filed in the appellate court within ninety days after the perfection of the appeal, or good cause shown why this was not done. A considerable time over ninety days elapsed after the filing of the appeal bond before the transcript was filed in this court and no attempt has been made to explain this delay. The motion is well taken, and the appeal is dismissed.
Dismissed.
[NOTE. — Appellant's motion for rehearing, filed June 8, 1899, was overruled without a written opinion. — Reporter.] *Page 585